DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed 09/13/2021 for claims 10-13 have been acknowledged by the Examiner. Claims 1-9 and 14 have been cancelled and no new claims have been added.
Thus, claims 10-13 will be further considered by the Examiner.
Response to Arguments
Applicant’s arguments, see Remarks, filed 09/13/2021, with respect to the claims have been fully considered and are persuasive.  The objections of the claims have been withdrawn. 
Applicant’s arguments, see Remarks, filed 09/13/2021, with respect to the 112 Rejections have been fully considered and are persuasive.  The 112b and 112d Rejections of the claims have been withdrawn. 
Applicant’s arguments, see Remarks, filed 09/13/2021, with respect to the Double Patenting rejection have been fully considered and are persuasive as additional claim limitations have been incorporated into the body of the claim and an earlier terminal disclaimer was filed on 04/17/2021 (see last action).  The Double Patenting rejection of claim 13 has been withdrawn. 
Applicant’s inclusion of the limitation of dependent claim 3- which is now cancelled- into independent claim 13 and the general amendments made to the remainder of the claims in the response filed on 09/13/2021 overcomes the current 112 and Double patent rejection of the independent claim and its dependents, thus the rejections are therefore withdrawn.
Allowable Subject Matter
Claims 10-13 as presented in the claimed filed on 09/13/2021 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        September 21, 2021


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786